The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 19, 2014

                                    No. 04-13-00191-CR

                                   Cesar A. SALCEDO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 11-1545-CR
                               William Old, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court